1
2
3
4
5
6
7
8
                             UNITED STATES DISTRICT COURT
9
                            CENTRAL DISTRICT OF CALIFORNIA
10
11   RANDAL ALONZO D.,                        )     CASE NO. EDCV 20-1727-AGR
                                              )
12                            Plaintiff,      )
                                              )     JUDGMENT
13               vs.                          )
                                              )
14   ANDREW M. SAUL, Commissioner of          )
     Social Security,                         )
15                                            )
                              Defendant.      )
16                                            )
17
18               IT IS HEREBY ADJUDGED that the decision of the Commissioner is
19   reversed and this matter is remanded for further proceedings consistent with the
20   Memorandum Opinion and Order.
21
22
23   DATED: July 8, 2021
                                                     ALICIA G. ROSENBERG
24                                                United States Magistrate Judge
25
26
27
28
